Case: 15-11052    Date Filed: 04/04/2016   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11052
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:14-cv-01064-VMC-TBM



HANS KAISER,

                                                              Plaintiff - Appellant,

                                    versus

SCOTT STEELE,
Pinellas County Detective,
TWO UNKNOWN FEMALE OFFICERS,
Sexual Predator and Offender Tracking Unit ("S.P.O.T."),
Pinellas County Sheriff's Office,

                                                           Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (April 4, 2016)
               Case: 15-11052     Date Filed: 04/04/2016   Page: 2 of 2


Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:

      Hans Kaiser, a prisoner proceeding pro se, appeals the sua sponte dismissal

of his 42 U.S.C. § 1983 action for violations of the Fourth and Fourteenth

Amendments.

      Rule 28(a) of the Federal Rules of Appellate Procedure requires that an

appellant’s brief contain a statement of the issues presented for review and the

appellant’s contentions concerning those issues. Fed. R. App. P. 28(a)(5), (a)(8).

Although we liberally construe pro se briefs, arguments not raised on appeal—

even by pro se litigants—are “deemed abandoned.” See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008) (per curiam).

      In this case, the district court dismissed Kaiser’s action as time-barred,

which Kaiser fails to address in his brief. Indeed, on appeal, Kaiser does not

mention the statute of limitations, and we will not act as his “de facto counsel” in

order to preserve the issue. See Campbell v. Air Jamaica Ltd., 760 F.3d 1165,

1168–69 (11th Cir. 2014), cert. denied, 135 S. Ct. 759 (2014). Therefore, Kaiser

has abandoned any argument that his claim is not time-barred. See Timson, 518
F.3d at 874. Accordingly, upon review of the record and consideration of Kaiser’s

brief, we affirm the district court’s dismissal.

      AFFIRMED.


                                           2